Citation Nr: 1800169	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  12-17 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbosacral spondylosis (a low back disability) prior to December 4, 2015, and in excess of 10 percent thereafter.

2. Entitlement to a rating in excess of 20 percent for left shoulder acromioclavicular separation, status post repair with resection of lateral end of clavicle (a left shoulder disability).

3. Entitlement to a rating in excess of 10 percent for left knee, status post medial meniscectomy with traumatic arthritis (a left knee disability).

4. Entitlement to a rating in excess of 10 percent for hypertension.

5. Entitlement to a compensable rating for bilateral hearing loss.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1999.  He also served in the Army National Guard of Mississippi, with periods of active duty service, active duty for training, and inactive duty for training.  Unfortunately, he died in June 2016.  The appellant is his surviving spouse and, as discussed below, has been properly substituted as claimant in the claims addressed herein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The April 2010 decision denied the claims for higher disability evaluations for bilateral hearing loss, a left shoulder disability, hypertension, and a left knee disability, as well as a TDIU.  The May 2016 rating decision awarded service connection for a low back disability and assigned a 20 percent initial rating from April 8, 2011 to December 3, 2015, and a 10 percent rating thereafter.

The Veteran testified at the RO before a Decision Review Officer (DRO) in July 2011.

In April 2014, the Veteran requested a hearing before a Veterans Law Judge.  However, in April 2015, VA was informed in writing that the Veteran wished to withdraw his hearing request.  Therefore, the Board finds that the request for a Board hearing has been withdrawn.

This appeal was remanded by the Board in August 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In September 2017, during the pendency of the present appeal, the appellant properly appointed Kenneth M. Carpenter, as her new representative, thereby revoking her previous representative, Rebecca C. Wanee.  See 38 C.F.R. § 14.631(f)(1) (2017).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran timely appealed the RO's April 2010 denial of the claims for a TDIU and higher disability evaluations for bilateral hearing loss, a left shoulder disability, hypertension, and a left knee disability, as well as the RO's May 2016 assignment of a 20 percent initial rating for a low back disability prior to December 3, 2015, and a 10 percent rating thereafter.  However, he died in June 2016, prior to completion of the appeals.

2. The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims on appeal to completion.

3. For the entire period on appeal, the Veteran's low back disability manifested in forward flexion of greater than 30 degrees but not greater than 60 degrees, with abnormal spinal contour.  The back disability was not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes requiring bed rest prescribed by a physician.

4. The Veteran is right-hand dominant.

5. The Veteran's left shoulder disability was characterized by nonunion of the clavicle or scapula with loose movement.

6. The Veteran was diagnosed with glenohumeral osteoarthritis manifested by shoulder adhesions and pain when he slept on his left shoulder. 

7. For the entire period on appeal, the Veteran's left knee disability resulted in flexion of greater than 60 degrees, with symptoms of painful motion, swelling, stiffness, difficulty driving, and difficulty walking and standing for extended periods.

8. From May 14, 2009, to March 6, 2012, the Veteran's left knee disability resulted in extension limited to 10 degrees.  Thereafter, the Veteran had full extension of the left knee.

9. For the entire period on appeal, the Veteran's left knee disability was characterized by instability, with weakness, fatigability, muscle atrophy, and difficulty walking and standing on uneven surfaces.

10.  For the entire period on appeal, there was no evidence of left knee ankylosis, impairment of the tibia and fibula, dislocated semilunar cartilage, or genu recurvatum.

11.  For the entire period on appeal, the Veteran's hypertension was manifested by a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control.  

12.  On VA audiological testing in March 2010, the Veteran's hearing acuity was Level V in the right ear and Level I in the left ear.

13.   On VA audiological testing in July 2011, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear.

14.  On VA audiological testing in March 2012, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear.

15.  On VA audiological testing in November 2015, the Veteran's hearing acuity was Level I in the right ear and Level II in the left ear.

16.  For the entire period on appeal, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. The appellant, the Veteran's surviving spouse, is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2. For the entire period on appeal, the criteria for a rating of 20 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2017).

3. The criteria for a rating in excess of 20 percent for left shoulder acromioclavicular separation, status post repair with resection of lateral end of clavicle, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5203 (2017).

4. For the entire period on appeal, the criteria for a rating of 20 percent, but no higher, for glenohumeral joint osteoarthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5202 (2017).

5. The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2017).

6. From May 14, 2009, to March 6, 2012, the criteria for a 10 percent rating, but no higher, for limitation of extension of the left knee have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

7. From March 6, 2012, the criteria for a compensable rating for limitation of extension of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

8. For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

9. The criteria for a rating in excess of 10 percent hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, DC 7101(2017).

10. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

11. For the entire period on appeal, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

(a) Appellant as Substitute-Claimant

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121 (2012); 38 C.F.R. 
§ 3.1000 (2017).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Prior to the completion of the Veteran's appeals of the April 2010 and May 2016 rating decisions, the RO received confirmation of his June 2016 death.

In August 2016, the appellant submitted VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant.

In October 2016, the RO allowed for the appellant's substitution in the Veteran's claims that were on appeal.  She was notified of this decision in a letter that same month. 

Therefore, the Board recognizes that the Veteran's surviving spouse has been properly substituted for the Veteran.  As the Veteran's death occurred after October 10, 2008, the appellant's claim is not one for accrued benefits, but remains his original claim into which she is substituted in his stead.  The issues have been recharacterized to reflect the correct procedural posture.

(b) Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, neither the Veteran during his lifetime nor the appellant has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for a Low Back Disability - Analysis

The Veteran was in receipt of an initial 20 percent rating for a low back disability prior to December 4, 2015, and a 10 percent rating thereafter.  The appellant contends that higher ratings are warranted for the entire period.  The low back disability is current rated under 38 C.F.R. § 4.71a, DC 5239, applicable to spondylolisthesis or segmental instability.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. Id.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  Id.  However, the Veteran is currently in receipt of a 20 percent rating, which is the maximum possible rating under DC 5003.  Therefore, no further discussion of DC 5003 is warranted. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the evidence, the Veteran was afforded a VA examination in June 2011.  The Veteran described his back pain as a dull achy pain, intermittently radiating to the leg.  He reported having flare-ups, provoked by standing and walking.  He could not stand more than 10 minutes or walk more than 100 yards.  He felt weak and stiff in his low back.  The Veteran indicated that his low back pain interfered with his activities of daily living (ADLs), particularly walking and standing.  He could not jog or run due to his back pain.  No physician had prescribed complete rest in the past 12 months.  On examination, the Veteran had slight tenderness along the paraspinal muscle of the thoracolumbar spine.  Active range of motion was as follows: 60 degrees of flexion, 20 degrees of extension, 10 degrees of right and left lateral flexion, and 10 degrees of right and left lateral rotation.  Throughout this range he experienced a moderate degree of pain, exhibited by muscle guarding and grunting.  There was no additional loss of range of motion on repetitive use testing.  Deep tendon reflexes were decreased on both knees and ankles.  Manual muscle test was normal on both sides.  The VA examiner detected no sensory defects in the lower extremities.  Straight leg raise was 75 degrees bilaterally, without pain.  The Veteran had difficulty walking on his toes and heels and performing squats due to back pain.  The VA examiner opined that any physical exertion would most likely provoke a flare of pain, but would not limit him from any occupational opportunity.  The VA examiner stated that there could be significant change in range of motion of the back during a flare-up, with an increase in pain and decrease in functional capacity.  However, the VA examiner opined that the degree of change could not be stated with any medical accuracy without resorting to speculation.

A February 2010 private treatment record indicated that the Veteran reported that his back pain prevented him from walking more than a quarter of a mile.  The pain also prevented him from standing for more than 10 minutes and caused significant sleep impairment.  The Veteran stated that his back pain had restricted his social life to his home.  Motor examination was normal, as was strength.  Sensation was within normal limits.  His patellar and Achilles reflexes were diminished.  Range of motion was described as "good," and moderate paravertebral muscle spasm was noted.

The Veteran was afforded a VA spine examination in December 2015.  The Veteran reported experiencing low back pain since service, but denied radiation.  A history of, and treatment for, kidney cancer and bladder cancer was noted.  The Veteran denied having any definite bowel or bladder incontinence.  The Veteran also denied having any focal muscle strength loss, strength deficit, or other motor deficits in the lower extremities.  He also denied any sensory deficits, tingling, numbness, or sensory loss in the lower extremities.  The Veteran reported having flare-ups of the back disability, with dull pain provoked by prolonged standing and walking more than 100 yards.  The Veteran reported that he could not stand or sit very long or walk very far.  

On examination, forward flexion of the thoracolumbar spine was 65 degrees, extension was 10 degrees, lateral flexion was 15 degrees bilaterally, and lateral rotation was 20 degrees bilaterally.  Pain was noted on the examination on forward flexion, extension, and bilateral lateral flexion, but did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective tenderness in paraspinous mid-thoracic and lower lumbosacral paraspinous muscles, as well as in the mid-thoracic midline.  There was no additional loss of function or range of motion after three repetitions.   The VA examiner was unable to say whether the Veteran's symptoms significantly limited his functional ability with repeated use over time or during flare-ups, because the Veteran was not examined with repeated use over time beyond four repetitions or during a flare-up.  Therefore, the examiner was not able to estimate any additional loss of function without resorting to mere speculation.  The Veteran's localized tenderness resulted in an abnormal spinal contour, specifically a loss of lordosis with an almost straight lumbar spine and an anterior curvature of the middle thoracic spine.  The VA examiner opined that the low back disability had no clear interference with standing or sitting, as the Veteran did both without apparent pain before and after the formal examination.  The Veteran's locomotion disturbance appeared to be more related to the knee disability, though the VA examiner stated that he could not exclude a less than 50 percent contribution related to the thoracolumbar spine.  Muscle strength testing was normal, but the Veteran had muscle atrophy in the left thigh.  The VA examiner opined that the atrophy was related to the left knee and not the back.  The Veteran's reflexes were hypoactive in the bilateral knees and absent in the bilateral ankles.  Sensory examination was normal bilaterally.  The straight leg raising test was negative, bilaterally.  The VA examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to the back condition.  There was no ankylosis of the spine.  The Veteran had IVDS of the thoracolumbar spine, but had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran used a cane regularly for stability.  The VA examiner stated that the cane use appeared to be more from the knee than the back, although it was used for both, as well as for stability.  The Veteran stated that his thoracic back pain was more serious, he tired easily, and could not stand or sit for long.  He was able to walk short distances without use of the case.  The VA examiner stated that the Veteran had variable non-dermatomal sensory findings, better on one side or the other, without any dermatomal distribution.  The Veteran's gait was antalgic.  He was able to stand on his toes and heels and could perform both toe-heel and knee bend.  The Veteran reported that he had someone else drive over the past year, was unable to lift or carry heavy items, had trouble standing for more than 30 minutes, and was unable to sit for more than 30 minutes.  He also reported that he had to stand and sit periodically on a frequent basis.  The VA examiner noted that during a flare-up the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity.  However, he was unable to estimate an additional loss without resorting to mere speculation, because the Veteran was not examined during a flare-up and statements by the Veteran were entirely subjective.

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating of 20 percent, but no higher, for a low back disability is warranted for the entire period on appeal.  As detailed above, the July 2011 VA examination report indicated that forward flexion was 60 degrees.  While the December 2015 VA examination report reflected some improvement in the Veteran's thoracolumbar range of motion, the VA examiner stated that the Veteran's localized tenderness resulted in an abnormal spinal contour.  Therefore, the weight of the evidence supports a finding that a 20 percent rating, but no higher, for a low back disability for the entire period on appeal.  Throughout the period on appeal, there is no evidence of forward flexion 30 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  

The July 2011 VA examination report indicated that no physician had prescribed complete bed rest for the Veteran in the past 12 months.  The December 2015 VA examiner stated that the Veteran had IVDS of the thoracolumbar spine, but had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Based on this evidence, the Board finds that a disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  See 38 C.F.R. § 4.71a.  

The Board has also considered the Veteran's reported impairment of spine function, including sleep impairment, difficulty standing and walking for extended periods, pain, muscle spasm, fatigability, weakness, and stiffness, and has also considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the thoracolumbar spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the low back disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the 20 percent rating assigned herein and is not of such severity that it could be characterized as ankylosis or flexion of 30 degrees or less, as is required for the next-higher rating.  As such, a higher rating based on pain and functional loss is not warranted.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The July 2011 and December 2015 VA examination reports indicate that the Veteran had had no incapacitating episodes of his low back disability in the prior year or physician-prescribed bed rest.  The Veteran's VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the low back disability.  For these reasons, the Board finds that a rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

With respect to the Veteran's claim for a separate evaluation of his low back disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 59.  The Veteran reported during the July 2011 VA examination that he had back pain that intermittently radiated to the leg.  The Board notes that the Veteran is competent to report experiencing radiating pain, numbness, and tingling.  However, the probative value of the Veteran's lay report of radiating pain in the July 2011 VA examination report is outweighed by that of the medical evidence, which consistently described negative straight leg raising tests and a lack of objective evidence of sensory defects in the bilateral lower extremities.  See July 2011 and December 2015 VA examination reports and February 2010 private treatment record.  To the extent that the Veteran had left thigh muscle atrophy, the December 2015 VA examiner opined that the atrophy was related to the Veteran's left knee condition and not his low back condition.  In addition, the Veteran denied experiencing any neurological defects, including radiating pain, bowel impairment, and bladder impairment, during the December 2015 VA examination.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's low back disability.  Therefore, the Board finds that a separate rating for associated neurological impairment is not warranted.

Finally, neither the Veteran during his lifetime, nor the appellant or her representative, has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating Claim for a Left Shoulder Disability - Analysis

The Veteran's left shoulder disability was rated as 20 percent disabling.  The appellant contends that a higher rating was warranted.  The Veteran's left shoulder disability was rated under 38 C.F.R. § 4.71a, DC 5203, applicable to impairment of the clavicle or scapula.

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The medical evidence in this case reflects that the Veteran was right-hand dominant.  Therefore, his left upper extremity will be considered as the minor extremity.  

In terms of the pertinent rating criteria, DCs 5200 through 5203 address disability ratings for the shoulder and arm.

DC 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation. As there is no evidence that the Veteran has ankylosis of the left shoulder, DC 5200 is not for application.

Under Diagnostic Code 5201, a 20 percent rating is warranted when the range of motion of the minor arm is limited to shoulder level.  A 20 percent (minor) rating is also assigned when range of motion of the shoulder is limited midway between the side and shoulder level.  A maximum 30 percent (minor) rating is assigned when the range of motion of the minor arm is limited to 25 degrees from the side.

DC 5202 is applicable to impairment of the humerus.  A 20 percent rating is warranted for the minor arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or malunion of the humeral head with moderate deformity; or for frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, or malunion of the humeral head with marked deformity.  A 40 percent rating is warranted for the minor arm if there is fibrous union of the humerus.  A 50 percent rating is warranted for the minor arm for nonunion of the humerus or false flail joint.  A maximum 70 percent rating is warranted for the minor arm for loss of head of humerus, or flail shoulder.  

DC 5203 provides for a 10 percent rating for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  DC 5203 provides that the shoulder disability may alternatively be rated on impairment of function of the contiguous joint.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Turning to the relevant evidence, the Veteran was afforded a VA examination in July 2009.  The Veteran reported having had a steady increase in his left shoulder pain since his July 2003 VA examination.  He had intermittent "burning" on the anterior aspect of his shoulder, with constant stiffness.  Flare-ups occurred once a week with unknown precipitating factors.  The VA examiner opined that the Veteran's left shoulder disability did not affect his job performance.  On examination, there was tenderness to palpation of the acromioclavicular (AC) joint.  Forward flexion was zero to 120 degrees, with moaning from 90 to 120 degrees.  Abduction was zero to 100 degrees, with moaning from 60 to 100 degrees.  External rotation was zero to 40 degrees, with moaning from 20 to 40 degrees.  Internal rotation was zero to 50 degrees, with moaning from 20 to 50 degrees.  After repetitive motion, flexion was zero to 90 degrees, with moaning from 70 to 90 degrees.  Abduction was zero to 90 degrees, with moaning from 70 to 90 degrees.  External rotation and internal rotation did not change after repetitive motion.  Strength was 5/5 in shoulder flexion.  The examiner noted that he gave way on resistance in shoulder abduction.  There was no drop sign.  The VA examiner opined that the Veteran's left shoulder condition would interfere with his ability to work above chest height with his left arm.  The VA examiner stated that she could not estimate the additional function loss during flare-ups without speculation.  She noted that on examination the Veteran had weakness in left shoulder abduction and impaired endurance during left shoulder flexion and abduction with repetition.

In a March 2011 letter, the Veteran's treating physician, Dr. M.D.A., stated that the Veteran was experiencing increased difficulty in his range of motion of the left shoulder, as well as increased stiffness and pain.  This increased immobility had interfered with his ability to work above chest height with his arm, thus affecting his functioning capacity.  

The Veteran was afforded a VA examination in March 2012.  The Veteran reported intermittent burning pain on the anterior aspect of the left shoulder, with constant stiffness.  He reported having flare-ups of severe intermittent pain, depending on how he moved.  The shoulder hurt more if he used the arm to lift heavy objects, with frequent use of the arm, and occasionally if he slept on it wrong.  Left shoulder flexion was 85 degrees, with pain beginning at 80 degrees.  Left shoulder abduction was 85 degrees, with pain beginning at 80 degrees.  After repetitive use testing, left shoulder flexion was 80 degrees, abduction was 75 degrees, there was less movement than normal in the bilateral shoulders, pain on movement of the left shoulder, and deformity of the left shoulder.  Pain on palpation or localized tenderness of the left shoulder was noted, but there was no guarding.  Muscle strength testing was normal and there was no ankylosis.  Hawkin's impingement test was positive for the left shoulder, indicating possible rotator cuff tendinopathy or tear.  The empty-can test was positive for the left shoulder, indicating possible rotator cuff pathology.  External rotation/infraspinatus strength test was positive for the left shoulder, indicating possible infraspinatus tendinopathy or tear.  There was a history of left shoulder mechanical symptoms, but no history of recurrent dislocation of the glenohumeral joint.  The Veteran had nonunion of the left clavicle or scapula, with tenderness of palpation of the left AC joint.  While the Veteran had left shoulder scars, none of the scars were painful or unstable, or had a total area of all related scars greater than six square inches.  However, the Veteran had deformity of the left shoulder due to surgery that caused a slight upward distal displacement of the clavicle.  The VA examiner opined that the left shoulder condition impacted the Veteran's ability to work.  The Veteran reported that his shoulder did not cause him to have any real problems at work.  He had some limitation on carrying boxes that were large or heavy.  The VA examiner cited an x-ray reports indicating that the Veteran had mild degenerative changes of the left glenohumeral joint and noted that the appearance of the shoulder was roughly stable since 2002.  The VA examiner noted that during a flare-up the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity, but was unable to estimate an additional loss without resorting to mere speculation.

The Veteran was afforded a VA examination in December 2015.  The following left shoulder diagnoses were noted: glenohumeral joint osteoarthritis, AC joint osteoarthritis, AC joint separation, and probable adhesions due to failure to maintain range of motion.  The Veteran reported that he could not raise his left arm overhead to comb his hair.  He stated that he could not cast for fish because of his left shoulder, but the VA examiner noted that Veteran was right handed and casting can be done with one hand.  The Veteran stated that he did not swing his left arm when he walked.  He reported pain with about 70 degrees of lateral abduction and forward flexion, and said he was unable to reach behind his back with his left shoulder.  The Veteran reported significant left shoulder stiffness.  The Veteran reported having left shoulder flare-ups that improved with rest.  The Veteran also reported that he had no pain in his shoulder unless he raised his arm to the left of just below the shoulder.  He stated that he could not turn a tractor steering wheel with his left arm, but had to use just the right arm.  This was better with automatic steering in his car, but still limited and he tended to drive with only his dominant right arm.  The Veteran stated that he tended to use his left arm very little due to pain with elevation of the left shoulder.  He stated that he had very limited range of motion of the left shoulder.  He had increased pain if he tried to lift a heavy object and could lift only about five to 10 pounds.  His shoulder was also painful if he slept on it or used it frequently.  On examination, left shoulder flexion was 70 degrees, abduction was 65 degrees, external rotation was 80 degrees, and internal rotation was 15 degrees.  He was unable to use his left arm above the level of the left shoulder due to shoulder pathology.  Pain was noted on examination with flexion, abduction, and internal rotation, and did cause functional loss.  Left shoulder pain began at 60 degrees of flexion, 55 degrees of abduction, and 10 degrees of internal rotation.  There was evidence of pain on weight bearing and objective tenderness in spotty areas over the posterior supraspinatus shoulder joint line, as well as over and around the AC joint.  There was also objective evidence of crepitus.  After repetitive use testing, there was additional functional loss due to weakness, with 65 degrees of flexion, 60 degrees of abduction, 80 degrees of external rotation, and 15 degrees of internal rotation.  The VA examiner noted that during a flare-up or with repeated use over an extended period of time the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity, but was unable to estimate an additional loss without resorting to mere speculation as the Veteran was not examiner during a flare-up or after repeated use over an extended period of time.  The Veteran had less movement than normal due to probable adhesions of the left shoulder due to failure to perform range of motion exercises and pain from the AC joint and glenohumeral joint areas.  He had deformity of the AC joint with free movement of the clavicle without attachment to the scapula.  He had some possible atrophy from disuse, but no definite muscle decrement was noted.  The Veteran also had very slight winging of the left scapula.  Muscle strength of the left shoulder was decreased.  A left shoulder rotator cuff condition was suspected.  There was a history of left shoulder mechanical symptoms.  The Veteran was unable to perform the crank apprehension and relocation test, which tests for shoulder instability.  The Veteran had a surgical resection of the left distal clavicle with nonunion without loose movement.  This condition affected range of motion.  There was tenderness on palpation of the left AC joint and the cross-body adduction test was positive.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.   There was no malunion of the humerus with moderate or marked deformity.  The Veteran had a deformity of the left shoulder that caused a slight upward distal displacement of the clavicle.  He also probably had nonunion of the separation of the AC joint and surgical removal of the lateral end of the clavicle, with permanent nonunion of the area.  The Veteran also had a left anterior shoulder y-shaped linear scar that was not deep, painful, or unstable, and had a total area of less than six square inches.

The above-noted evidence reflects that the Veteran's left shoulder disability is characterized by nonunion of the clavicle or scapula with loose movement.  Therefore, a 20 percent rating under DC 5203 is warranted for the left shoulder disability.  

A rating in excess of 20 percent under DC 5201 is not warranted, as the evidence reflects that Veteran's left shoulder adduction and flexion were consistently greater than 25 degrees to the side.  In addition, the Board finds that a separate rating under DC 5201 for limitation of motion of the shoulder is not warranted, as it would violate the rule against pyramiding.  38 C.F.R. § 4.14.  DC 5203 clearly states that a shoulder disability may be rated under either DC 5203 or based on impairment of function of the continuous joint, i.e., limitation of motion.

However, the Board finds that DC 5203 does not contemplate all of the Veteran's left shoulder diagnoses, symptoms, and functional impairment.  Specifically, the Board notes that the March 2012 and December 2015 VA examination reports indicate that the Veteran has had glenohumeral joint osteoarthritis since at least 2002.  Glenohumeral arthritis is a separate and distinct disability from the Veteran's "deformity of the AC joint with free movement of the clavicle without attachment to the scapula" and AC joint osteoarthritis, as it involves a different joint of the shoulder.  The Board notes that the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As there is no indication as to which of the Veteran's left shoulder diagnoses led to the adhesions, the Board will attribute the adhesions to limitation of motion of the glenohumeral joint.  In addition, the Veteran's reports of pain when he slept on his shoulder and decreased internal and external ranges of motion will be attributed to his glenohumeral joint osteoarthritis.  Based on this evidence, the Board finds that a separate 20 percent rating for glenohumeral joint osteoarthritis is warranted under DC 5202 for the entire period on appeal.  However, the March 2012 VA examination report indicated that the Veteran did not have a history of recurrent dislocation of the glenohumeral joint and there is no evidence of fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).  Therefore, a rating in excess of 20 percent under DC 5202 is not warranted.

The Board also considered the Veteran's reported impairment of function, including pain, stiffness, tenderness, weakness, fatigability, difficulty lifting large or heavy objects, and difficulty driving, and has also considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the left shoulder due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the left shoulder disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current ratings assigned and is not of such severity that it could be characterized as ankylosis loss of head of the humerus, fibrous union of the humerus, nonunion of the humerus, or limitation of motion to 25 degrees from side.  As such, a higher rating based on pain and functional loss is not warranted.

Neither the Veteran during his lifetime, nor the appellant and her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
In summary, the Board grants herein a 20 percent rating, but no higher, under DC 5202 for the Veteran's left shoulder glenohumeral joint osteoarthritis for the entire period on appeal and denies a rating in excess of 20 percent for nonunion of the clavicle and scapula with loose movement and AC joint osteoarthritis.  As demonstrated above, these ratings contemplate any functional loss present in the left shoulder due to fatigability, weakness, limited range of motion, and painful motion. 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Increased Rating Claim for a Left Knee Disability - Analysis

The Veteran's left knee disability was rated as 10 percent disabling.  The appellant contends that a higher rating was warranted.

The Veteran's left knee disability was rated under 38 C.F.R. § 4.71a, DC 5010-5260, applicable to arthritis due to trauma and limitation of flexion of the leg.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.

DC 5010 for arthritis, due to trauma, substantiated by x-ray findings, is rated under DC 5003.  38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further provides that where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Knee disabilities can be rated under DCs 5256, 5257, 5258, 5258, 5260, 5261, 5262, and 5263. 

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.  

DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent disability under DC 5262 is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability.  The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  Id. 

Turning to the relevant evidence, the Veteran was afforded a VA examination in July 2009.  The Veteran reported having had a steady increase in his left knee pain since his July 2003 VA examination.  He reported an intermittent "toothache-like" pain on the inside of his knee with stiffness and a sense of instability every morning.  Flare-ups occurred with swelling from unknown precipitating factors, of unknown frequency and duration.  He was independent with ambulation without an assistive device, but used a long stick for stability to walk in the woods.  His sitting tolerance was less than three hours, standing tolerance was less than 30 minutes, and he could walk less than 200 yards at a time.  He could climb one flight of stairs without difficulty.  His left knee pain decreased his work productivity since he would frequently change positions due to increased left knee pain while sitting at his desk.  On examination, there was no swelling or tenderness.  Extension was -10 degrees and not painful, and this did not change after repetition.  Flexion was zero to 95 degrees, with moaning throughout, and this did not change after repetitive movement.  There was no ligamentous instability.  There was a click medially on McMurray's testing.  Strength was 5/5 in knee flexion and extension.  His gait was mildly antalgic, with a decreased stance on the left leg.  The VA examiner opined that the Veteran's left knee disability would interfere with his ability to perform work that required frequent standing and walking.  The VA examiner further opined that the Veteran was physically capable of sedentary work as long as he was allowed to stand after sitting more than two hours.  The VA examiner stated that she could not estimate the additional functional loss during a flare up without speculation.  

In a March 2011 letter, the Veteran's treating physician, Dr. M.D.A., stated that the Veteran's lumbar degenerative changes would be evidence by painful and difficult ambulation and inability to stand or sit for more than 30 to 60 minutes at a time.  He opined that these problems would make even sedentary work impossible. 

The Veteran was afforded a VA examination in March 2012.  The VA examiner stated that the Veteran had a medial meniscectomy during service.  The Veteran reported having left knee "toothache like pain."  The knee would swell up at times if the Veteran stood for a long time or did extraordinary activity.  The Veteran had difficulty walking on uneven ground.  The Veteran had heat with swelling at times, but no redness.  He had no subluxation or dislocation.  The knee would pop at times.  The Veteran avoided turning sharp turns to avoiding having an increase in pain and to avoid a sense of the knee giving away or trying to come out of joint.  He used a cane for balance, but stated that he did not need to use the cane on level ground.  The Veteran reported experiencing intermittent flare-ups of moderate pain, with less frequent severe pain occurring six to eight times a year.  The pain was made worse by prolonged driving of about one and a half hours.  On examination, his right knee was normal.  Left knee flexion was 130 degrees, with no objective evidence of painful motion.  Left knee extension was normal, with no objective evidence of painful motion.  There was no additional loss of range of motion after repetitive use testing; however, there was less movement than normal and swelling in the left knee.  On examination, tenderness or pain to palpation of the left knee was noted.  Muscle strength and joint stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran had a history of bilateral shin splints during service, with no current symptoms.  The Veteran had a history of a left meniscal tear, with frequent episodes of joint pain, but no residual signs or symptoms.  The meniscal tear was surgically repaired.  The Veteran reported having fallen twice in the past several months.  The VA examiner noted that during a flare-up the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity, but was unable to estimate an additional loss without resorting to mere speculation.

The Veteran was afforded a VA examination in December 2015.  The Veteran reported having left knee pain and was unable to perform treadmill testing due to his left knee disability.  He reported some left knee stiffness, popping, and swelling.  The Veteran stated that he had flare-ups, stiffness with bending the left knee, and could not stand for more than 30 minutes.  He stated that he had to move the left knee to reduce the pain.  Flexion was zero to 130 degrees and extension was 130 to zero degrees.  Pain was noted on flexion, but did not result in functional loss.  Left knee pain began at 115 degrees of flexion and there was no left knee pain with full extension.  There was no evidence of pain on weight bearing.  There was objective tenderness along the anterior joint line.  There was no additional functional loss or range of motion after three repetitions.  The VA examiner noted that during a flare-up and/or with repeated use over a period of time use the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity, but was unable to estimate an additional loss without resorting to mere speculation as the Veteran was not examined during a flare-up or with repeated use over a period of time use.  The left knee disability had no clear interference with standing or sitting and the Veteran did both without apparent pain before and after the formal examination.  The Veteran had locomotion disturbance related to the left knee disability.  Muscle strength testing was normal, and the Veteran had left thigh muscle atrophy due to the left knee disability and general age-related decreased muscle mass.  There was no ankylosis or objective evidence of instability of the left knee.  The Veteran used a cane for stability.  He tired easily and could not stand or sit for more than 30 minutes.  He stated that he had to stand and sit periodically on a frequent basis.  The VA examiner noted that the Veteran was able to walk from the waiting room to examining room which involved movement of the knee for well over four repetitions, though the range of movement was not zero to 130 degrees as it was during the formal repetition examination.  The Veteran "was able to maintain strength, etc. during the over 30 yard length of the walk."  The VA examiner noted that during a flare-up the Veteran could have increased pain and limitation of motion, as well as reduced functional capacity, but was unable to estimate an additional loss without resorting to mere speculation.

On review of the evidence, both lay and medical, the Board finds a rating in excess of 10 percent for limitation of flexion of the left knee under DC 5260 is not warranted for the entire period on appeal.  The July 2009 VA examination report indicated that left knee flexion was 95 degrees, with objective evidence of pain throughout the range of motion.  The March 2012 VA examination report indicated that left knee flexion was 130 degrees, with no objective evidence of painful motion.  The December 2015 VA examination report indicated that left knee flexion was 130 degrees, with pain beginning at 115 degrees of flexion.  Therefore, a rating in excess of 10 percent for limitation of flexion was not warranted at any point during the period on appeal.  The Board further finds that the 10 percent rating under DC 5260 takes into account the Veteran's competent lay reports of pain, swelling, and stiffness, as well as the functional impact of difficulty walking and standing for extended periods due to pain.
As to whether a separate rating was warranted for limitation of extension of the left knee, the Board finds that a 10 percent rating, but no higher, was warranted for limitation of flexion from May 14, 2009, to March 6, 2012.  This is based on the loss of 10 degrees of extension noted in the July 2009 VA examination.  However, the March 2012 and December 2015 VA examination reports both indicate that the Veteran's left knee extension was normal, with no objective evidence of painful motion or additional loss of range of motion after repetitive use testing.  Therefore, a compensable rating for extension of the left knee extension is not warranted from March 7, 2012.  The Board emphasizes that this is a staged rating reflecting the severity of the Veteran's knee disability during the applicable time period and not a reduction as provided under 38 C.F.R. § 3.105 (e) (2017).  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).

Additionally, with resolution of any reasonable doubt in the Veteran's favor, the Board finds that a separate rating under DC 5257 for recurrent subluxation or lateral instability of the left knee is warranted for the entire period on appeal.  The lay evidence of the Veteran's left knee "giving away," but the medical evidence is inconsistent as to the nature of any instability.  Evidence in support of a separate rating under DC 5257 includes the Veteran's lay reports of instability in the July 2009 and March 2012 VA examination reports.  However, the July 2009, March 2012, and December 2015 VA examination reports indicate that testing for instability was negative and there was no evidence of recurrent subluxation.  While a lay person is competent to report feelings of what he believes are instability or that the knee was "giving away," he is not competent to diagnose the cause of this impairment.  See Layno, 6 Vet. App. at 470.  The Board finds the evidence in equipoise and such, a separate rating under DC 5257 for lateral instability or subluxation is warranted.  This rating takes into account the Veteran's competent lay reports of difficulty walking, avoiding sharp turns to avoid having a sense of the knee giving away or trying to "come out of the joint," use of a cane, left thigh muscle atrophy, weakness, fatigability, and decreased reflexes.  The Board finds that these symptoms are analogous to the mild knee instability contemplated by DC 5257, but no worse.   

A separate rating under DC 5259 for symptomatic removal of semilunar cartilage is not warranted at any point during the period on appeal, despite the Veteran's documented meniscectomy during service.  Under DC 5259, there are only two requirements for a compensable rating.  First, the meniscus must have been removed.  This criterion has been met.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second requirement of being "symptomatic" is broad enough to encompass all symptoms, including limitation of flexion and pain.  The Veteran's symptoms are all otherwise contemplated by the ratings assigned, as discussed above.  For this reason, the Board finds that a separate rating under DC 5259 is not warranted.  See 38 C.F.R. § 4.14.

The Board also considered the remaining diagnostic codes relating to the knee; however, they are not applicable to the Veteran's case.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (DC 5256); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  A rating under DC 5258 (dislocated semilunar cartilage) is not warranted because the Veteran had a left knee meniscectomy during service.  As such, the Board finds that a higher or separate rating for the left knee is not warranted under any of these Diagnostic Codes.

Neither the Veteran during his lifetime, nor the appellant and her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board grants herein a 10 percent rating, but no higher, for the Veteran's left knee limitation of extension from May 14, 2009, to March 6, 2012, and a noncomepnsable rating thereafter; grants a 10 percent rating, but no higher, for recurrent instability of the left knee for the entire period on appeal; and denies rating in excess of 10 percent for limitation of flexion of the left knee.  As demonstrated above, these ratings contemplate any functional loss present in the left knee due to fatigability, weakness, and painful motion.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Increased Rating Claim for Hypertension - Analysis

The Veteran was in receipt of a 10 percent rating for hypertension under 38 C.F.R. § 4.104, DC 7101, applicable to hypertensive vascular disease.  The appellant contends that the Veteran's hypertension was worse than contemplated by the disability rating current assigned, and asserts that an increased rating is warranted for the entire period on appeal.

Hypertension is evaluated under DC 7101, which provides for a 10 percent rating with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

Turning to the evidence, the Veteran was afforded a VA examination in March 2012.  The VA examiner noted that the Veteran's hypertension required pharmacologic therapy.  There was no related heart or kidney damage.

The Veteran was afforded a VA hypertension examination in November 2015.  The Veteran was noted to be taking continuous medication for hypertension.  Blood pressure readings were 148/88, 144/84, and 144/82.  The VA examiner stated that the Veteran had a history of a diastolic blood pressure elevation to predominantly 100 or more.  The VA examiner stated that the Veteran's hypertension was adequate controlled by medication, without identified functional limitations that would preclude gainful sedentary employment.  The Board notes that in March 2016 the Veteran's representative challenged the adequacy of this VA examination and pointed out several problems with the VA examiner's lengthy opinions regarding the etiology of the Veteran's hypertension.  However, the etiology of the service-connected hypertension is not before the Board at this time and the VA examiner's contentions of error in prior RO and Board decisions regarding the question of etiology are irrelevant to the current issue before the Board - entitlement to an increased rating for hypertension.  Therefore, the Board has only considered the November 2015 VA examination report to the extent it addressed the severity of the Veteran's hypertension at the time of the examination.  For that limited purpose, and only as to the evidence discussed above, the VA hypertension examination is adequate.

Review of the evidence shows that none of the Veteran's blood pressure readings in the record contained diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Rather, the Veteran's hypertension has been characterized by a history of diastolic pressure predominantly 100 or more, requiring continuous medication for control.  Therefore, a rating in excess of 10 percent for hypertension is not warranted.   38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104.  
Finally, neither the Veteran during his lifetime nor the appellant or her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Increased Rating Claim for Bilateral Hearing Loss - Analysis

The Veteran was in receipt of a noncompensable rating for bilateral hearing loss.  The appellant contends that the Veteran's bilateral hearing loss was worse than contemplated by the disability rating current assigned, and asserts that an increased rating is warranted for the entire period on appeal.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

Turning to the evidence, on the authorized audiological evaluation in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
75
85
LEFT
30
30
35
45
65

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 92 percent in the left ear.

Using Table VI, the Veteran's March 2010 examination results revealed Level V hearing loss in the right ear and Level I in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
70
85
LEFT
35
35
40
55
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

Using Table VI, the Veteran's July 2011 VA examination results revealed Level I hearing loss in the right ear and Level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
70
85
LEFT
30
30
35
45
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  The Veteran reported that he had to look at people to understand what they were saying.  

Using Table VI, the Veteran's July 2011 VA examination results revealed Level I hearing loss in the right ear and Level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
80
85
LEFT
30
30
50
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  The Veteran reported that the functional impact of his hearing loss was that he had to communicate face to face in quiet environments.

Using Table VI, the Veteran's July 2011 VA examination results revealed Level I hearing loss in the right ear and Level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

Based on the evidence of record, a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time during the period on appeal.  The March 2010, July 2011, March 2012, and November 2015 VA audiological findings are consistent with the criteria for a noncompensable rating under DC 6100.  The Board emphasizes that schedular disability ratings for bilateral hearing loss are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. at 349.  

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a compensable rating for bilateral hearing loss for the entire period on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, neither the Veteran during his lifetime nor the appellant or her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


TDIU Claim - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

The Veteran met the percentage requirements as of June 23, 2003, as he was in receipt of service connection for coronary artery disease (CAD), rated 60 percent from June 23, 2003; a left shoulder acromioclavicular separation, rated 20 percent from June 23, 2003; left shoulder glenohumeral joint osteoarthritis, rated 20 percent from May 14, 2009; a left knee limitation of flexion, rated 10 percent from June 12, 2000; left knee limitation of extension, rated 10 percent from May 14, 2009 to March 6, 2012, and noncompensable thereafter; left knee instability, rated 10 percent from May 14, 2009; hypertension, rated 10 percent from June 12, 2000; tinnitus, rated 10 percent from April 27, 2011; a low back disability, rated 20 percent from April 8, 2011; bilateral hearing loss, rated noncompensable from June 12, 2000; and residual left shoulder and left knee surgical scars, rated noncompensable from December 7, 2015.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities." See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's DD-214 indicates that he retired from active duty service after serving approximately 20 years.  His military occupational specialties were mechanical maintenance supervisor, recruiter, and career counselor.  

In a May 2009 VA Form 21-8940, the Veteran stated that he had worked 20 hours per week as a family assistance representative for the Mississippi National Guard from April 2003 to May 2009.  During that period, he lost 40 days of work due to illness.  He stated that he left that job due to his disability.  The Veteran reported having completed four years of high school.

In June 2009, the Veteran described his work as a family assistance center supervisor.  He supported a five county area of families of National Guard troops that were deployed.  He stated that this job caused a lot stress, leading to an increase in his chest pains and sleep impairment.

The July 2009 VA examiner opined that the Veteran's left shoulder disability did not affect his job performance, but would interfere with his ability to work about chest height with his left arm.  The Veteran reported that his left knee pain decreased his work productivity since he would frequently change positions due to increased left knee pain while sitting at his desk.  He stated that his sitting and standing tolerances were both about 30 minutes.  The VA examiner opined that the Veteran's left knee disability would interfere with his ability to perform work that required frequent standing and walking, but that he was physically capable of sedentary work as long as he was allowed to stand after sitting more than two hours.  

An October 2009 statement from the Veteran's last employer indicated that he last worked in May 2009.

In a March 2011 letter, the Veteran's treating physician, Dr. M.D.A., stated that the increased immobility of the Veteran's left shoulder disability had interfered with his ability to work above chest height with his arm, thus affecting his functioning capacity.  He opined that the Veteran was not capable of gainful employment due to the worsening of his service connected disabilities, including the left shoulder disability, low back disability, hypertension, and coronary artery disease. 

In a separate March 2011 letter, Dr. M.D.A., stated that the Veteran's lumbar degenerative changes would be evidenced by painful and difficult ambulation and inability to stand or sit for more than 30 to 60 minutes at a time.  He opined that these problems would make even sedentary work impossible.  

In a May 2011 letter, the Veteran's treating cardiologist, Dr. J.M.E., stated that the Veteran had persistent chest pain with vigorous activity.  The Veteran had reported angina during exercise, as well as when in stressful situations.  He had an improvement in angina symptoms after leaving his last job.  The Veteran also had significant shortness of breath and dyspnea.  He was able to walk slowly, but was not able to undergo routine treadmill stress testing.  The cardiologist concluded that there was a reasonable probability that the Veteran's chest pain and shortness of breath would limit his work performance and ability to obtain work.

During the December 2011 DRO hearing, the Veteran stated that his chest pains had decreased in frequency since he stopped working.  He reported being easily fatigued.  The Veteran stated that he approached the state employment assistance program for assistance getting a job and was told that no one would employ him due to his disabilities.

The March 2012 VA examiner opined that the Veteran's service-connected heart disease, hypertension, left shoulder disability, tinnitus, and bilateral hearing loss did not prevent him from securing and maintaining substantially gainful employment.  The VA examiner noted that the Veteran had stopped working in 2009.  After retiring from service, the Veteran had worked as a family assistant to deployed soldiers for 10 years.  The Veteran reported that he stopped work because it was too stressful and he believed that such work might be harmful to his blood pressure or heart disease, due to all the family trauma he had to address as part of his job.

The March 2012 VA audiology examiner opined that the Veteran's hearing loss and tinnitus did not preclude him from obtaining or maintaining employment.  She further opined that he would have moderate difficulty in a noisy environment.

The March 2012 VA heart disease examiner opined that the Veteran's major exercise limitations were due to his orthopedic complaints and associated neuropathies.  The Veteran's chest pain was intermittent and easily addressed with medicine, but he suffered from easy fatigability that would limit him to sedentary work.

The March 2012 VA joints examiner opined that the left shoulder and knee conditions impacted the Veteran's ability to work.  The Veteran reported that his shoulder and knee disabilities did not cause him to have any real problems at work.  He had some limitation on carrying boxes that were large or heavy.  He had trouble with standing a long time and could not work as a greeter because he could not stand up for as long as was required.  The Veteran stated that he was unable to sit for very long, but could perform a job that he would be able to stand up and move around as needed.  The VA examiner opined that the left shoulder condition would interfere with the Veteran's ability to work above chest height with his arm.  The VA examiner further opined that the Veteran was physically capable of sedentary work as long as he was allowed to stand after sitting more than 30 minutes.

During the December 2015 VA examination, the Veteran reported that he tired easily and could not sit or stand for long.  He stated that he had trouble standing or sitting for more than 30 minutes and had to stand and sit periodically on a frequent basis.

After review of all the evidence of record, lay and medical, the Board finds that the Veteran was unable to secure or maintain substantially gainful employment due to his service-connected disabilities for the entire period on appeal.  The evidence demonstrates that the Veteran's cardiac symptoms, including persistent chest pains, significant shortness of breath and dyspnea, and fatigability precluded him from obtaining and maintaining any type of substantially gainful employment.  The Veteran's limitations related to walking, lifting, sitting, and standing, as well as his need for frequent breaks, would have also precluded him from obtaining and maintaining any type of substantially gainful employment.  In support of this finding, the Board notes that the Veteran did not have any education or training beyond a high school diploma.  His cardiac symptoms, particularly chest pains, decreased in severity when he stopped working.  The Board further notes that the Veteran's VA treatment records indicate that his cardiac symptoms have been relatively stable throughout the period on appeal.  The Board found the March 2011 and May 2011 letters from the Veteran's treating physicians to be highly probative as they considered the collective impact of the Veteran's many service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

Ultimately, the question of whether the Veteran's service-connected disabilities rendered him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Based on this body of evidence, the Board finds that the functional impact of the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  For these reasons, the Board is granting a TDIU for the entire period on appeal.

ORDER

For the entire period on appeal, a rating of 20 percent, but no higher, for a low back disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 20 percent, but no higher, for glenohumeral joint osteoarthritis, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent for left shoulder acromioclavicular separation, status post repair with resection of lateral end of clavicle, is denied.

A rating in excess of 10 percent for limitation of flexion of the left knee is denied.

From May 14, 2009 to March 6, 2012, a 10 percent rating, but no higher, for limitation of extension of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

From March 6, 2012, a compensable rating for limitation of extension of the left knee is denied.

For the entire period on appeal, a 10 percent rating, but no higher, for instability of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating in excess of 10 percent for hypertension is denied. 

For the entire period on appeal, a compensable rating for bilateral hearing loss is denied. 

For the entire period on appeal, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


